Citation Nr: 0705599	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  99-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by multiple joint pains, claimed as an undiagnosed 
Persian Gulf War-related illness.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a colon disorder, 
claimed to include ganglioneuroma and polyps.

4.  Entitlement to a compensable disability rating for 
phlebitis of the left arm, including the restoration of a 10 
percent rating.

5.  Entitlement to an increased initial disability rating for 
hypertension with hypertensive cardiovascular disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to May 
1980, from November 1983 to October 1989, and from September 
1990 to September 1993, with his last active duty period 
including duties in the Southwest Asia theater of operations 
during the Persian Gulf War.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), and was last remanded in February 2005.


FINDINGS OF FACT

1.  The clinical evidence fails to show a disability 
manifested by complaints of multiple joint pain etiologically 
related to active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  Nor does it document 
manifestation of arthritic changes to a minimum compensable 
degree within a year after conclusion of the last active duty 
period.  

2.  The clinical evidence fails to show present manifestation 
of peripheral neuropathy etiologically related to active 
service; nor does it show such diagnosis within a year after 
conclusion of the last active duty period.     

3.  The clinical evidence fails to show presently manifested 
colon disorder, to include ganglioneuroma and polyp, 
etiologically related to active service.  

4.  Phlebitis of the left arm is not manifested intermittent 
edema of extremity; obliteration of deep return circulation, 
including traumatic conditions; or persistent swelling of the 
arm or forearm not increased in the dependent position.  

5.  Neither definite enlargement of the heart, nor sustained 
diastolic hypertension of 100 or more, moderate dyspnea on 
exertion, is shown.

6.  Diastolic pressure is not predominantly 110 or more with 
definite symptoms.    

7.  Evidence of workload greater than 5 METs but not greater 
than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, is 
not shown.  Estimated MET result was 12 as of mid-2004.   

8.  Systolic pressure is not predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by muscle and joint pain, claimed as associated 
with Persian Gulf War service, are not met.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006).

2.  The criteria for service connection for peripheral 
neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for colon disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The criteria for a compensable disability rating for 
phlebitis of the left arm, to include restoration of a 10 
percent rating, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1997, 2006).

5.  The criteria for an increased initial disability rating 
for hypertension with hypertensive cardiovascular disease are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Codes 7007-7101 (1997, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has a disability manifested by 
multiple joint pains, which he believes could be an 
undiagnosed illness associated with active service in 
Southwest Asia during the Persian Gulf War, and specifically, 
exposure to chemical or biological agents there.  He does not 
specifically contend that peripheral neuropathy and colon 
disorder are associated with service in Southwest Asia, but 
rather, more generally, that they are the result of his 
active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Whether a claimed 
disability is etiologically related to service is a 
determination that must be made by a medical doctor or other 
professional qualified to render an opinion thereon.  
38 C.F.R. § 3.303 (2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when symptomatology is within the 
purview of, or may be readily recognized by, laypersons, it 
does not prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation.).  

The veteran does not specifically contend that his claim for 
service connection for multiple joint pains includes 
arthritis.  Nonetheless, the Board is open to the possibility 
that complaints of "multiple joint pains" might involve 
arthritis, in which case certain presumptive service 
connection provisions might be applicable.  38 C.F.R. 
§§ 3.307, 3.309 (2006) (service connection may be granted for 
arthritis with evidence of manifestation thereof to a minimum 
degree of 10 percent within a year after discharge from 
active duty).  The same provisions also could apply to the 
peripheral neuropathy claim, as they permit presumptive 
service connection for "organic diseases of the nervous 
system."  Id.    
 
With respect to the contention that multiple joint pain is 
indicative of a Persian Gulf War-related undiagnosed illness, 
under legislation specific to Gulf War veterans, service 
connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness which became 
manifest during active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, Section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumptive 
period to September 30, 2011.  VBA Fast Letter 02-04 (January 
17, 2002); 38 U.S.C. § 1117.

Under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 
3.317(a)(2)(i), "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service connection.  

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c).  If signs or symptoms have been attributed to a 
known clinical diagnosis in the particular case being 
considered, service connection cannot be granted under 
specific provisions pertaining to Gulf War veterans.  
VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  
There must be objective signs that are perceptible to an 
examining physician and other nonmedical indicators that are 
capable of independent verification.  There must be a minimum 
six-month period of chronicity.  38 C.F.R. § 3.317(a)(3), 
(4).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Gulf War and the onset of the illness; or if there 
is affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and thus, he 
qualifies for consideration for presumptive service 
connection for disabilities resulting from undiagnosed 
illness or unexplained chronic multi-symptom illness, even 
though his service medical records may not reflect treatment 
specifically for various problems he began complaining about 
after discharge and which he now attributes to Gulf War 
service, to include joint pain.  In this connection, while 
the instant Gulf War syndrome claim is limited to joint 
pains, because the Gulf War provisions include manifestations 
associated with chronic multi-symptom illness (e.g., 
headaches, neurological and cardiovascular signs or symptoms) 
and the clinical records in this case include complaints of 
some of the manifestations associated with chronic multi-
symptom illness (like headaches and fatigue) or otherwise 
reflect diagnoses of maladies that are neurological and 
cardiovascular in nature, the Board has considered all of the 
clinical records.  In other words, in evaluating this 
"multiple joint pain" claim, the Board has not focused on 
clinical records concerning joint pain to the exclusion of 
other clinical evidence that might be pertinent, and 
favorable, to the Gulf War illness claim. 

Nonetheless, the Board must conclude that service connection 
is not warranted for a disability manifested by multiple 
joint pain, peripheral neuropathy, and colon disorder.  Here, 
it is not irrelevant that the veteran previously sought, and 
was granted, service connection for mechanical low back pain, 
tension headaches, retropatellar pain syndrome in the right 
knee, bony callus formation in the right foot, and tendonitis 
in the right elbow.  See initial (February 1994) post-
discharge rating decision.  Service connection also is in 
effect for degenerative joint disease in the cervical spine 
and for right elbow tendonitis, as well as for left arm 
phlebitis, and hypertension with hypertensive cardiovascular 
disease, the evaluations for which are addressed separately 
below.  Thus, there remains at least the possibility of some 
overlap between the veteran's generalized complaints of joint 
pain and symptomatology associated with those maladies that 
have been diagnosed, at least some of which are service-
connected.  As noted earlier, where a diagnosis is in effect 
for a claimed disability, Gulf War illness provisions cannot 
be the basis for service connection.  Thus, to the extent 
that the present complaints of joint pain are associated with 
the aforementioned maladies, whether or not they are service-
connected, the fact that they are diagnosed and etiology has 
been identified precludes service connection under the Gulf 
War illness provisions.    

That said, because there is the possibility that the veteran 
might have a Gulf War illness manifested by complaints of 
joint pain notwithstanding the above, the Board has ordered 
evidentiary development to determine what malady or illness 
associated with active duty in Southwest Asia is presently 
manifested.  According to a May 2005 VA examination report, 
authored by a medical doctor who had examined the veteran and 
considered his medical history as documented in the claims 
file, the veteran does not have Gulf War illness manifested 
by multiple joint pain.  He said that the complaints of upper 
extremity pain in the form of shoulder pain and ulnar nerve 
symptoms are not related to service, but rather, are 
associated with the veteran's job as an electrician, 
commenting that these complaints are common in a job like the 
veteran's, which requires frequent raising of the arms over 
the head.  The nature of the veteran's complaints is 
impingement, which is a "physical problem," and Gulf War 
illness involves more than musculoskeletal, or "physical," 
manifestations.  Therefore, the Board finds that service 
connection is not warranted for a disability manifested by 
complaints of multiple joint pain claimed as due to an 
undiagnosed Gulf War illness.  

Also, assuming that the "multiple joint pain" claim is 
viewed broadly to include arthritic pains, the record does 
not support presumptive service connection because the 
clinical records do not show manifestation of arthritic 
joint(s) to a compensable degree within a year after 
discharge following each of the three active duty periods.  
In fact, multiple VA radiology studies obtained for the major 
joints reflect essentially normal findings.  See April 2005 
X-ray reports for the knees, shoulders, and right hip, 
reflecting normal findings; normal March 2003 VA X-ray 
reports for ankles, knees, hips, and shoulder; October 1998 
VA X-ray reports for the hands, wrists, elbows (normal, other 
than minor abnormality noted for the elbows); minor 
abnormality noted on VA X-ray of the cervical spine in June 
1994; normal November 1993 VA X-ray reports for the knees, 
elbows, lumbar spine, and pelvis.  Also, the May 2005 VA 
examination report reflects a clinical determination that 
"Xrays of [the veteran's] joint complaints today were all 
normal."    

Further on this issue, it is acknowledged that, in May 2005, 
the VA examiner noted the veteran's reported history of 
falling on his knees in service and retropatellar (left) pain 
in service.  The examiner also noted present complaints of 
bilateral patellofemoral pain, although arthritis is not 
shown, and concluded that it is "at least as likely as not 
related to his military service."  Also, in April 2005, 
another VA examiner diagnosed the veteran with right knee 
trauma in basic training, left knee trauma from running in 
basic training, right hip mechanical pain, right shoulder 
mechanical pain, and left shoulder mechanical pain.  Pain 
itself is not a diagnosis for which service connection may be 
had, whether or not the disability claimed is based on Gulf 
War provisions.  Nor is "trauma" a diagnosis of present 
disability.  The Board notes that the specific issue now on 
appeal is Gulf War disability claimed as manifested by 
multiple joint pain, and that service connection is already 
in effect for right knee retropatellar pain syndrome.  To the 
extent that findings in the April and May 2005 examination 
reports might be the basis for service connection of a 
disability or disabilities, if a diagnosis or diagnoses is 
warranted based on such findings, that matter is not now 
before the Board on appeal.  As for the matter now before the 
Board - entitlement to service connection for Gulf War 
disability claimed as manifested by multiple joint pain - the 
clinical evidence does not show that such a disability 
exists.  

Nor does the record reflect a chronic multi-symptom illness 
consistent with the Gulf War illness provisions.  For 
instance, a March 2001 VA neurology examination contains a 
diagnosis of common migraine headache; that diagnosis itself 
precludes service connection based on Gulf War provisions, 
and the clinician did not attribute headaches to a symptom 
associated with Gulf War-related illness.  And service 
connection already is in effect for migraine and tension 
headaches.  Further on the veteran's complaints of various 
other symptoms that VA regulations associate with chronic 
multi-symptom illness associated with Gulf War service, it is 
noted that the veteran previously sought, unsuccessfully, 
service connection for insomnia, poor appetite, fatigue, ad 
memory loss, all claimed as due to an undiagnosed illness.  
See April 1999 rating decision.  Later, those symptoms were 
deemed associated with adjustment disorder, for which service 
connection was granted.    

As for claimed peripheral neuropathy, that diagnosis is not 
shown in the service medical records.  Post service, various 
clinical records dated during the appeal period, 
particularly, private clinical records, reflect that 
diagnosis of (or history of) peripheral neuropathy or 
"generalized" peripheral neuropathy.  It appears that that 
diagnosis was based on reported history of complaints of 
neuropathy and on the veteran's accounting of exposure to 
chemical or biological agents in Southwest Asia.  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See also Wood 
v. Derwinski, 1 Vet. App. 190, 191-192 (1991) (the probative 
value accorded to a clinical opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion).  The Board must therefore rely on 
clinical evidence reflecting a diagnosis of peripheral 
neuropathy supported by appropriate objective or clinical 
findings.  On this issue, the most recent and pertinent 
evidence is the May 2005 VA examination report, wherein a 
doctor said that the veteran does not have peripheral 
neuropathy "at this time by exam."    

Moreover, while not explicitly stated, it appears that, to 
the extent complaints of neuropathy involves the upper 
extremities, history of carpal tunnel syndrome, documented in 
both VA and private clinical records, which include multiple 
nerve conduction studies, and as well, diagnosed cubital 
tunnel syndrome (the veteran also is status post ulnar nerve 
transposition for cubital tunnel syndrome) and ulnar 
neuropathy, may have some bearing on etiology of the 
complaints of neuropathy.  See, e.g., September 1998 record 
of Dr. K. Gray (private) documenting the veteran's reports of 
arm fatigue associated with working night shifts as an 
electrician and diagnosing nonspecific arm fatigue possibly 
associated with prior diagnosis of peripheral neuropathy.  
Further, in May 2005, the VA examiner discussed the veteran's 
history of ulnar nerve transposition which he said was 
associated with activities as an electrician and not with 
military service.  Also, another VA examiner said, in April 
2005, that the veteran has a history of numbness and tingling 
in the toes and fingers, occasional, and that he has mild 
peripheral neuropathy, sensory only.  Also diagnosed was 
history of peripheral neuropathy, but that diagnosis is 
specific to status post ulnar nerve release, a condition for 
which service connection was previously denied.    

Finally, with respect to the colon disorder claim, the 
service medical records document nothing about a colon 
abnormality.  Post-service clinical records do reflect 
pertinent pathology.  See April 1995 pathology reports 
documenting ganglioneuroma and "benign appearing" colon 
polyp (laboratory study ordered based on complaints of 
diarrhea).  However, the May 2005 VA examination report, the 
sole medical evidence of record addressing etiology of colon 
pathology, provides that the polyp is "most likely" 
associated with aging in males.  The Board finds this opinion 
competent; it is not inconsistent with the record and no 
other clinician has opined to the contrary.  The opinion was 
given by a medical doctor who had reviewed the medical 
history in the claims file and examined the veteran.  Also, 
in March 2003, a VA examiner said, with respect to the 
veteran's complaints of diarrhea, that that problem is "more 
than likely" associated with gallbladder surgery for removal 
of stones.  Private clinical records are consistent on this 
point.  See Dr. Dove's December 1996 record diagnosing 
diarrhea status post gallbladder attack.  (Service connection 
is in effect for gallbladder removal with diarrhea.)  
Moreover, the records dated within the last several years do 
not actually document present pathology associated with colon 
polyp or ganglioneuroma.       

Based on the above, the Board concludes that the 
preponderance of the evidence is against service connection 
for a disability manifested by multiple joint pain, 
peripheral neuropathy, and a colon disorder.  There is no 
reasonable doubt for resolution.  38 C.F.R. § 3.102 (2006).

II.  Increased or Compensable Evaluations

In December 1995, the RO determined that compensation is 
warranted under 38 U.S.C.A. § 1151 based on clinical evidence 
of development of phlebitis in the left arm after the 
performance of a colonoscopy at a VA medical center in April 
1995.  A 10 percent rating was assigned effective April 24, 
1995, the date of the occurrence pending a compensation and 
pension (C&P) examination to determine what, if any, 
residuals are manifested.  The veteran underwent a C&P 
examination on February 8, 1996.  Based on the findings from 
that examination, in a September 1996 rating decision, the RO 
decreased the rating from 10 to zero percent effective 
February 8, 1996.  This appeal ensued, and the veteran 
asserts that a compensable rating, including restoration of 
the 10 percent rating terminated effective February 8, 1996, 
is warranted.  Based on the above, it is appropriate to focus 
on evidence concerning left arm phlebitis from February 1996, 
forward, to determine whether a compensable rating, to 
include any "staged" ratings, is appropriate.    

The hypertension increased rating claim arises from a March 
2004 rating decision that granted service connection for 
hypertension with hypertensive cardiovascular disease and 
assigned an initial 10 percent rating for that disability 
effective May 18, 1995, the date of receipt of the claim.  
Where, as here, the veteran appeals an initial rating 
assigned at the grant of service connection, the Board can 
assign, as the evidence warrants, separate "staged" ratings 
for various periods of time.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999), Thus, the Board's discussion below is 
focused on evidence pertaining to hypertension from mid-1995, 
forward.  

The veteran's phlebitis, left arm, is evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7121 (2006) (post-
phlebitic syndrome of any etiology).  Under Diagnostic Code 
7121, a minimum compensable rating of 10 percent is assigned 
with evidence of intermittent edema of extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  

The veteran's hypertension with hypertensive cardiovascular 
disease is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
"7007-7101" (2006).  The former Code is specific to 
hypertensive heart disease, the primary diagnosis that is the 
subject of the service-connected disability; the latter 
evaluates hypertensive vascular disease, which is a 
manifestation shown to be associated with the veteran's 
hypertension.  See 38 C.F.R. § 4.27 (2006).

Under Diagnostic Code 7007, the next higher rating of 30 
percent is assigned with evidence of workload greater than 5 
METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Workload is determined based on 
objective measurements of the level of physical activity, 
expressed numerically in METs, at which cardiac symptoms 
develop.  "MET" (one metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  METs are measured by means of a treadmill or 
exercise test, if possible.  38 C.F.R. § 4.104, Note 2.  

Under Diagnostic Code 7101, the next higher rating of 20 
percent is assigned with diastolic pressure predominantly 110 
or more, or; systolic pressure predominantly 200 or more.  
Note (1) to Diagnostic Code 7101 provides that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
Note (2) requires evaluation of hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by separate evaluation.

The rating criteria governing the evaluation of 
cardiovascular diseases were revised effective January 12, 
1998.  The pertinent time period, with respect to both 
disabilities, begins before then, as explained above.  Where 
pertinent law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether applying the revised criteria 
would result in impermissible retroactivity, and ensure that 
such application does not extinguish the veteran's rights or 
benefits pre-revision.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
If the revised criteria are more favorable to the claimant, 
then the implementation of such criteria cannot be any 
earlier than the effective date of revision, as a matter of 
law.  See 38 U.S.C.A. § 5110(g) (West 2002).  

Old Diagnostic Code 7121 assigned a 10 percent rating for 
unilateral phlebitis, with obliteration of deep return 
circulation, including traumatic conditions, and with 
persistent swelling of the arm or forearm not increased in 
the dependent position.  

Old Diagnostic Code 7007 assigned a minimum 30 percent rating 
for hypertensive heart disease with evidence of definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  Old Diagnostic 
Code 7101 assigned a 20 percent rating for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more with definite symptoms; a 10 percent rating was assigned 
with diastolic pressure predominantly 100 or more.  Note 2 
provided that, when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum 10 percent was 
to be assigned.  

The evidence does not support a compensable rating for left 
arm phlebitis from February 8, 1996, whether based on old or 
new criteria.  The veteran has complained of numbness, 
swelling, and discomfort, particularly in the left arm (he 
reportedly is right-handed).  However, some of the complaints 
associated with the arms apparently have been attributed to 
neuropathy (see October 1996 private nerve conduction study 
results) or other maladies affecting the upper extremities 
(see, e.g., February 2004 VA examination report discussing 
similar complaints affecting both upper extremities and 
reflecting a diagnosis of right elbow tendonitis).  More 
importantly, the records do not document objective evidence 
of obliteration of deep return circulation or persistent 
swelling of the arm or forearm, clinically attributed to left 
arm phlebitis.  Nor do they document intermittent edema of 
the arm, consistent with current Diagnostic Code 7121.  The 
October 1998 VA orthopedic examination report documents "no 
edema" in the left arm.  See also May 2004 VA "heart" 
examination report noting lack of edema.   As recently as in 
April 2005 (VA "arteries and veins" examination), the 
veteran complained of occasional left arm pain, but clinical 
evidence that would support a compensable rating is not 
shown.     

The evidence also does not support a rating higher than 10 
percent for hypertension with hypertensive cardiovascular 
disease, whether based on old or new criteria.  As for 
current Diagnostic Code 7007, the records dated within the 
pertinent period reflect workload of 12 METs (estimated), by 
VA examination in May 2004.  The veteran presented himself 
for a stress test in June 2005, but he could not undergo 
exercise testing then due to osteoarthritis.  As such, the 
Board can consider the estimated workload of 12 METs as 
documented in May 2004.  See Note (2), 38 C.F.R. § 4.104 
(2006).  That result would not support a higher rating.  Nor 
does the record show evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, 
that would support a higher rating.    

Further, the record does not demonstrate clinical finding of 
definite enlargement of the heart, precluding a higher rating 
under old Diagnostic Code 7007 on that basis.  

The Board also has considered dozens of blood pressure 
readings taken over many years during the course of this 
appeal, in VA outpatient clinical records, VA examination 
reports, and private clinical records.  Blood pressure 
readings are common to evaluation under old Diagnostic Codes 
7007 and 7101 and current Diagnostic Code 7101.  The results 
do not support sustained diastolic hypertension of 100 or 
more, moderate dyspnea on exertion; or diastolic pressure 
predominantly 110 or more with or without definite symptoms; 
or systolic pressure predominantly 200 or more.  See old 
Diagnostic Codes 7007 and 7101 and current Diagnostic Code 
7101.  

Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against the next higher or 
compensable evaluations.  There is no reasonable doubt to be 
resolved on either disability.  38 C.F.R. § 4.3 (2006).  

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Appeal on the issues decided herein, with the exception of 
the hypertension rating claim, was perfected before enactment 
of the law requiring the notice above.  In such cases, VA is 
not deemed to have erred in not providing such notice before 
the AOJ decision(s) on appeal; rather, the veteran is 
entitled to appropriate notice and process during the appeal 
period.  Pelegrini v. Principi, 18 Vet. App. at 120.  The 
appeal for the hypertension rating arose from the rating 
decision granting service connection.  Where, as here, VA 
receives a notice of disagreement that raises a new issue 
different from the one for which the claim was filed, the law 
requires VA to take proper action and issue a Statement of 
the Case (SOC) if the disagreement is not resolved, which was 
done here, but VA is not required to provide notice of the 
information and evidence needed to substantiate the new 
issue.  VAOPGCPREC 8-03 (Dec. 22, 2003). 

The Board concludes that, to the extent there might have been 
notice defect, including a notice timing defect, any defect 
was cured on appeal with appropriate notice during the 
appeal, or material prejudice did not result, so as to 
preclude a decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  

In June 2003, VA sent the veteran a letter addressing the 
first four issues on appeal, advising him that, if he 
identifies the sources of evidence pertinent to his claims, 
then VA would assist him in securing the missing evidence 
from those sources.  He was told what basic criteria govern a 
service connection claim and that an increased rating for a 
service-connected disability requires evidence of worsened 
disability.  In July 2004, VA sent the veteran a letter 
addressing his and VA's respective claim development 
responsibilities associated with the hypertension increased 
rating claim.  That letter advised him that he may submit any 
pertinent evidence he has.  Supplemental SOCs (SSOCs) issued 
in March 2004 (first four issues on appeal), October 2004 
(hypertension), and August 2006 (five issues on appeal) cited 
38 C.F.R. § 3.159, from which the "fourth element" notice 
requirement is derived.  Also, in August 2006, VA sent the 
veteran a letter (accompanying the last SSOC) consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
criteria on assignment of disability ratings and effective 
dates for degree of disability and service connection).  
Further, through the SOC and multiple SSOCs, the veteran was 
on notice as to what criteria govern his claims and why the 
evidence does not support a favorable decision.  Even after 
August 2006, when the last SSOC covering all five issues was 
sent to the veteran, neither he, nor his representative, 
identified sources of missing, pertinent evidence.  Nor did 
either report that the veteran would supply additional 
evidence himself, but that he needs more time to do so.  The 
only item from either him or his representative after August 
2006 was additional argument, which the Board has considered.  
Under the circumstances, the Board concludes that the record 
does not present a notice defect or prejudicial error 
associated with defective notice that requires deferment of 
an appellate decision.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, examination reports, hearing 
testimony, and lay statements.  Despite appropriate notice, 
the veteran has not identified sources of pertinent, existing 
evidence missing from the record and which he desires VA to 
review.  


ORDER

Service connection for a disability manifested by multiple 
joint pain, claimed as an undiagnosed Persian Gulf War 
illness; peripheral neuropathy; and a colon disorder, claimed 
to include ganglioneuroma or polyps, is denied. 

A compensable rating for phlebitis of the left arm, including 
the restoration of a 10 percent rating, is denied.

An increased rating for hypertension with hypertensive 
cardiovascular disease is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


